HSBC Bank USA, National
                                                                      Association, as Successor
                                                                    Trustee to Wells Fargo Bank,
                                                                      N.A., as Trustee for Bear
                                                                     Stearns Mortgage Funding
                                                                      Trust 2006-AC1, Asset-
                                                                     Backed Certificates, Series
                                                                        2006-AC1Appellee/s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00657-CV

                            DTND SIERRA INVESTMENT, LLC,
                                      Appellant

                                                 v.

 HSBC BANK USA, National Association, as Successor Trustee to Wells Fargo Bank, N.A., as
 Trustee for Bear Stearns Mortgage Funding Trust 2006-AC1, Asset-Backed Certificates, Series
                                         2006-AC1,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00165
                          Honorable Richard Price, Judge Presiding

                                         ORDER
        The reporter’s record was due November 2, 2015, but was not filed. On November 4,
2015, this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice on November 9, 2015, by stating that the record was not filed because
appellant had not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant was not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). The reporter attached a copy of an email she sent to counsel for appellant on September
24, 2015, advising of the cost of the record. The reporter also advised that she also called
counsel for appellant.

        Accordingly, we ordered appellant to provide written proof to this court on or before
November 30, 2015, that either (1) the reporter’s fee had been paid or arrangements satisfactory
to the reporter had been made to pay the reporter’s fee, or (2) appellant was entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). We advised appellant that if it
failed to respond to our order in a timely manner, appellant’s brief would be due on December
17, 2015, and the court would consider only those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See id. R. 37.3(c).
         On December 7, 2015, appellant filed a motion explaining that it was confused regarding
whether the appeal was to continue based on issues involving the notice of appeal. Appellant
further explained that it was not until our order regarding payment for the reporter’s record that it
realized the appeal was “ripe.” Additional delay in responding to our order ensued because
counsel for appellant failed to calendar the November 30, 2015 deadline. Accordingly, appellant
asked in the motion that the reporter be permitted to file the record for which payment has been
made, and that it be given an extension of thirty days from the date the record is filed to file
appellant’s brief. The reporter’s record was filed December 9, 2015. Accordingly, we GRANT
appellant’s request for an extension of time to file appellant’s brief and ORDER appellant to file
its brief on or before January 8, 2015.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court